Citation Nr: 0425228	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  04-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel
INTRODUCTION

The veteran had active service from June 1954 to December 
1957.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Maine, which denied service connection for bilateral hearing 
loss and tinnitus.  In June 2004, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  


FINDINGS OF FACT

1.  There is probative evidence that the veteran was exposed 
to acoustic trauma in service.

2.  The competent medical evidence of record establishes that 
the veteran's post service bilateral hearing loss and 
tinnitus are due to active military service, including 
acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that he sustained acoustic 
trauma while serving in the Air Force from 1954 to 1957.  
Specifically, he explains that while working as a technician 
on military aircraft in the fire control systems and radar, 
he frequently was exposed to excessive noise from guns and 
jet engines.  He also states that he was not issued hearing 
protection and that his ears would ring during and 
immediately after working on the jets.  He asserts that he 
has had gradual hearing loss and tinnitus since that time.  
His wife corroborates his assertions and stated that she has 
noticed a marked decrease in his hearing ability.  The 
veteran argues that his current bilateral hearing loss and 
tinnitus are the direct result of his in-service noise 
exposure, entitling him to service connection. (See written 
correspondence dated February 2003 and March 2004; VA 
examination reports dated December 2003; and the June 2004 
hearing testimony)

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board finds that the evidence establishes that 
the veteran has bilateral hearing loss and tinnitus.  The 
initial post service medical evidence indicating a bilateral 
hearing loss and tinnitus disability consist of a VA audio 
examination report and a VA ear disease examination report, 
both on December 29, 2003.  VA audiometric testing showed 
right ear pure tone thresholds of 15, 40, 75, and 65 decibels 
at 1000, 2000, 3000, and 4000 Hz, respectively, with an 
average of 48.75.  Left ear pure tone thresholds were 70 and 
90 decibels at 1000 and 2000 Hz, respectively, and no 
responses were reported at 3000 and 4000 Hz, with an average 
of 80.  Speech discrimination was 100 percent in the right 
ear, and 8 percent in the left ear.  The VA examiner, based 
on a review of audiometric studies, concluded that the 
veteran had normal hearing acuity through 1500 Hz, dropping 
to profound sensorineural hearing loss in the right ear; and 
moderate to profound sensorineural hearing loss in the left 
ear.

The VA examiner in the ear disease report noted that the 
veteran had mild sloping to profound sensorineural hearing 
loss above 1500 Hz in the right ear, and a moderate to 
profound sensorineural hearing loss in the left ear.  Speech 
recognition was 100 percent in the right ear, but was not 
indicated in the left ear.  The VA examiner concluded that 
the veteran had bilateral high frequency sensorineural 
hearing loss, mild to profound in the right ear, and moderate 
to profound in the left; left acoustic neuroma; and bilateral 
tinnitus. 

The remaining medical evidence received also confirms that 
the veteran currently has bilateral hearing loss and 
tinnitus.  Private audiometric testing in May 1987 indicated 
bilateral hearing loss and tinnitus.  Private audiometric 
testing in June 1989 showed left ear asymmetric low frequency 
hearing loss with a drop at 4000 and 8000 Hz.  Right ear pure 
tone average was 6; left ear pure tone average was 18, with 
corresponding speech reception thresholds.  He was reported 
to have excellent discrimination bilaterally in June 1989.  
Private treatment records from 1989 to 2000 show left 
external otitis in 1989, acoustic neuroma in 1997, and left 
ear hearing loss in 2000.  

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
noise trauma.

The Record shows that the veteran served in the United States 
Air Force.  He contends that he suffered acoustic trauma from 
working as a technician on military aircraft for two and a 
half years.  The veteran's DD 214 Form demonstrates that he 
served with the 479th Aircraft and Equipment Maintenance 
Squadron and that he was a Fire Control Systems Mechanic.  
The Form also shows that he completed the Sight Systems 
Mechanic Course and the Fire Control Systems Technician 
Course.  In light of the veteran's military occupational 
specialty and training, the Board finds that the Record 
corroborates the veteran's assertion of being exposed to 
acoustic trauma in service.    

The medical evidence shows that the veteran currently has 
hearing loss and tinnitus.  The military records also confirm 
the veteran's contentions that he was exposed to acoustic 
trauma in service.  The determinative question becomes 
whether the evidence reveals a medical link between service 
and his current hearing loss and tinnitus.  A review of the 
record indicates both, evidence in support of the claims of 
service connection and evidence against the claims.  

The favorable evidence consists of a December 2003 VA audio 
examination report, in which the audiologist states, "it is 
as least as likely as not that [the veteran's] hearing loss 
and tinnitus was caused by noise exposure while in the 
military."  While the audiologist had not reviewed the 
veteran's claim file, the veteran had reported a history of 
serving in the military for two years when he was exposed to 
F86 and F100's without ear protection.  The veteran also 
stated that he worked on radars.  He gave a history of having 
no significant noise exposure since service, and that he had 
no family history of deafness.

Evidence against the claims for service connection consists 
of a December 2003 VA ear examination report.  The examiner 
reviewed the case file and determined that "there is no 
evidence within medical service records or [the veteran's] 
case file to indicate that any portion of his bilateral 
hearing loss and tinnitus are related to events or incidents 
which occurred during active military service."

The Board observes that in 1987, a private audiologist stated 
that the veteran's hearing loss could be attributed to noise 
exposure, heredity, and/or aging.  The Board considers this 
opinion to be of limited probative value as it points to no 
specific cause, but rather many possible causes for the 
veteran's bilateral hearing loss.  

In sum, the Board concludes that the evidence is equally 
balanced as to whether the veteran's bilateral hearing loss 
and tinnitus are related to service.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
veteran will be given the benefit of the doubt.  Because the 
evidence is in relative equipoise as to whether the veteran's 
bilateral hearing loss and tinnitus are service related, the 
Board will resolve all doubt in favor of the veteran.  Thus, 
the Board finds that service connection for hearing loss and 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



